Citation Nr: 1604459	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability.  

6.  Propriety of the severance of a separate compensable rating for limitation of extension, right knee.

7.  Propriety of the severance of a separate compensable rating for limitation of extension, left knee.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2010, April 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The claims of entitlement to service connection for schizophrenia and other psychiatric disorders have been recharacterized as a single claim of service connection for an acquired psychiatric disorder, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his January 2013 substantive appeal of the denial of service connection for an acquired psychiatric disability, the Veteran requested a Travel Board hearing at the RO.  A hearing was scheduled for June 2014, but the Veteran did not appear.  However, the Veteran's address has changed multiple times during the appeal and it is possible the prior hearing was not scheduled for the appropriate location.  Additionally, a hearing for another claim was scheduled to take place on February 1, 2016; however, in December 2015, the Veteran requested that his hearing be rescheduled for some time after May 28, 2016.  

Because the Veteran has not yet been afforded a Board hearing in connection with the acquired psychiatric disability claim, and in order to afford the Veteran every opportunity to substantiate his claims, the Board finds that a remand is warranted to schedule the Veteran for a Board hearing according to his request.  See 38 C.F.R. § 20.704 (2015).  

As to the remaining issues, the appellant filed a timely notice of disagreement (NOD) with respect to an April 2012 rating decision that denied entitlement to a higher disability rating for traumatic arthritis of the right and left knees; denied entitlement to a TDIU; and also declined to reopen previously denied claims of service connection for a lumbar spine disability and a bilateral hip disability.  He also filed a timely NOD with respect to an April 2013 decision, which severed separate compensable ratings for limitation of extension of the right and left knees.  As a result, those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must remand the issues so the AOJ can issue a statement of the case (SOC) on these issues.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing (or videoconference hearing if requested) after May 28, 2016, taking into account the docket number of this appeal. 

2.  Issue an SOC for the claims to reopen service connection for a lumbar spine disability and a bilateral hip disability; entitlement to a higher disability rating for traumatic arthritis of the right and left knees; entitlement to a TDIU; and the propriety of the severance of separate compensable ratings for limitation of extension of the right and left knees.  If the Veteran appeals, return these issues to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

